Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimers
The two terminal disclaimers filed on January 15, 2021 were not approved. This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimers is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet (ADS) specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  
That is, a request must: (1) be signed by a 1.33(b) party; (2) include a corrected ADS (37 CFR 1.76(c)) that identifies the “new,” underlined applicant in the applicant information; and (3) include a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request, the filing must include a power-of-attorney that gives power to the attorney who is signing the terminal disclaimers, along with copies of the terminal disclaimers, unless the terminal disclaimers are signed by the applicant. To be reconsidered, the terminal disclaimers must be filed with the request under 37 CFR 1.46(c). No new fees are due.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,460,340. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim, inter alia, suture anchor comprising: a tubular body having an axial bore therethrough and having a proximal end and a distal end; one or more purchase enhancements on an exterior surface of the body adapted to enhance purchase of the body within a bone hole; a lateral port through the body from the axial bore to the exterior surface, the port comprising a slot into the body from the proximal end: and a suture passing along an exterior surface, into the axial bore at the distal end of the tubular body, and through the lateral bore to the exterior surface, wherein the purchase enhancements comprise at least one thread.
Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 9,364,211 in view of Foerster et al. (8,122,258).  U.S Patent No. 9,364,211 claims the invention substantially as claimed in the present application. However, the patent does not explicitly claim a , in view of Foerster et al., to modify the suture anchor, so that it includes a suture as claimed. Such a modification would allow the firm anchoring of suture within tissue.

Claim Objection
Claim 1 is objected to because of an informality, which can be corrected as follows:  In line 8, “lateral bore” should be replaced by –lateral port--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Foerster et al. (8,133,258). Foerster et al. disclose, at least in figures 2A and 2B and col. 6, line 53 to col. 7, line 25; suture anchor (100) comprising: a tubular body (the combination 104 and 114) having an axial bore (122) therethrough and having a proximal end and a distal end; one or more purchase enhancements (116) on an exterior surface of the body adapted to enhance purchase of the body within a bone hole; a lateral port (defined by the space between the distal end of 104 and the proximal end of 112) through the body from the axial bore to the exterior surface, and a suture (102) passing, in order, along a first section of the exterior surface (at the top of the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. (8,133,258) in view of Branemark et al. (4,712,681). Foerster et al. disclose the invention substantially as claimed, but do not disclose that the anchor is sterile and is packaged within a sterile bacteria-proof enclosure. Branemark et al. teach, at least in figures 1 and 2 and col. 2, lines 28-68; an anchor (4) that is sterile and is packaged within a sterile bacteria-proof enclosure (1 and/or 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Brandemark et al., to modify the device of Foerster et al., so that it is sterile and is packaged within a sterile bacteria-proof enclosure. Such modifications would allow the anchor to be protected against mechanical damage and impurities, so that the .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. (8,133,258) in view of Ross et al. (5,470,334).  Foerster et al. disclose the invention substantially as claimed, but do not explicitly disclose that the body is formed of a biodegradable material.  Ross et al. teach, at least in col. 5, line 61 to col. 6, line 30; an anchor (10) including a body formed of a biodegradable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Ross, to form the body of the anchor of Foerster et al. out of a biodegradable material.  Such a modification would allow the body to be conveniently absorbed in a patient’s body after healing of tissue where the anchor is implanted.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. That is, Foerster et al. indeed disclose a suture anchor as claimed.  Contrary to Applicant’s arguments, Foerster et al. disclose, in figures 2A and 2C and at least in col. 6, lines 20-24, a singular anchor (100).  As shown in the rejection above (and as described by Foerster et al.), the examiner posits that the tubular body of the suture anchor comprises components 104 and 114—components comprising portions defining, as claimed, the axial bore (122, not threaded portion 118 as posited by Applicant), the purchase enhancements (116), and the lateral port (the space between 104 and 112). Also, the suture anchor includes a suture (102) positioned inside and outside of the tubular body as claimed.

Also, the terminal disclaimers, filed on January 15, 2021, were not approved, so the abovementioned double patenting rejections are hereby maintained.
Additionally, the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained, since the phrase “passing, in order” may suggest that the suture is moved in a sequence with respect to the tubular body.  The phrase could also suggest that the suture is positioned in and on portions of the tubular body.  Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771